Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           Note that the only Chinese priority document CN 202010114682.4 (Feb, 25, 2020) had been retrieved by USPTO from WIPO and applicant has an ultimate responsibility for a proper submission of another Chinese priority document CN 202010114691.3 (Feb, 25, 2020).

                                              SPECIFICATION OBJECTION
Insertion of continuing data of Chinese Foreign Priority documents at beginning of the specification is needed.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recited “slow/controlled release” of claims 1-8 would be confusing since a mechanism for the slow release and the controlled release would be different from each other depending on conditions environment absent further limitations.  Also, it is unclear how to control release from the claimed product (i.e. fertilizer).  Deletion of “/controlled” is suggested.
Insertion of “the” after “wherein” in line 9 of claim 1 is needed. 
The recited “the non-crystalline area” in lines 11-12 of claim 1 would lack antecedent basis.
The recited “the shearing” in line 16 of claim 1 would lack antecedent basis.
The recited “the soluble raw material” in line 17 of claim 1 would lack antecedent basis and deletion of “soluble raw material” is suggested since line 19 recites “dissolves in the water”.  In this case deletion of “raw material” in line 5 of claim 3 is also suggested.
           The recited “the nanoscale” in line 27 of claim 1 would lack antecedent basis.
	The recited “the molar ratio” in line 5 of claim 4 would lack antecedent basis.
	The recited “ternary composite” in line 1 of claim 6 should be “ternary nanocomposite” for consistency.
The recited “and the method is simple and the effect is remarkable” of claim 7 would not limit the claimed product and thus deletion is suggested.  Further, the recited steps of a method claim 1 is not considered “simple” and since “the effect is remarkable” is a subjective term not adding any probative value to the claimed product.
The recited “UF” of claim 7 and “PBS” of claim 8 would lack antecedent basis.
The recited “other types of slow release fertilizer” in lines 6-7 of claim 8 is indefinite since it is unclear what would be the other types.
The recited “the formulae” in line 7 of claim 8 would lack antecedent basis.
The recited “the formulae with high PBS contents can also replace PBS to prepare other agricultural implements” in lines 7-8 of claim 8 is confusing since it is unclear whether the replaced PBS is from the formulae with high PBS contents or from other agricultural implements not necessarily comprising the PBS to be replaced since there are various binders other than the polybutylene succinate as evidenced by [0042] of Gurumallappa et al. (US 2020/0172447 A1).
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Separate claims with narrower limitations are suggested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gurumallappa et al. (US 2020/0172447 A1).
First, an invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
Thus, the recited process of claim 1 would have no probative value for a product of claims 6-8.
Gurumallappa et al. teach extruded fertilizer granules with ureas and/or nitrification inhibitors in abstract, [0057] and example 1.  Gurumallappa et al. teach various polymeric binders including the instant biodegradable polybutylene succinate in [0042].
Gurumallappa et al. teach employing various fertilizer substances including urea-formaldehyde in [0050].  Gurumallappa et al. further teach employing pH buffering agents including kH2PO4 (potassium dihydrogen phosphate) in [0051].
Thus, the fertilizer granules taught by Gurumallappa et al. comprising the urea-formaldehyde or a combination of the urea-formaldehyde and the potassium dihydrogen phosphate dispersed in the biodegradable polybutylene succinate would have been obvious to one skilled in the art since Gurumallappa et al. teach such modifications.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain the fertilizer granules comprising the urea-formaldehyde or a combination of the urea-formaldehyde and the potassium dihydrogen phosphate dispersed in the biodegradable polybutylene succinate in Gurumallappa et al. since Gurumallappa et al. teach such modifications absent showing otherwise.
As to ternary nanocomposite of claim 6, Gurumallappa et al. further teach utilization water for an extrusion and up to 133oC including 120oC and 100oC and a screw speed of up to 500 ppm in [0055] which would be expected to yield the ternary nanocomposite.
As to claim 7, the above obvious fertilizer granules of Gurumallappa et al. would be expected to meet the recited relationship of compressive strengths inherently.
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Gurumallappa et al.  See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
The court held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315 F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  See MPEP 2112.
Further as to an alternative mixture of claim 8, Gurumallappa et al. teach blended fertilizer in [0053-0054] which would make claim 8 obvious.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gurumallappa et al. (US 2020/0172447 A1) as applied to claims 6-8 above, and further in view of CN 109809849 A (May 28, 2019) and Yamada et al. (US 2020/0040495 A1).
The instant claim 1 recites utilization of methylol-urea for obtaining urea-formaldehyde in an extruder over Gurumallappa et al.  
English abstract of CN teaches an addition reaction of urea and formaldehyde under alkaline conditions for forming methyol urea which undergoes a polycondensation reaction for forming urea formaldehyde which is further reacted with dihydrogen phosphate.
Yamada et al. teach that a melting point of polybutylene succinate is 110oC in example 1.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the methyol urea taught by CN in an extrusion for obtaining extruded fertilizer granules taught by Gurumallappa et al. in lieu of urea formaldehyde with an extrusion temperature of at least 110oC in order to melt the polybutylene succinate for homogeneous kneading/mixing of components since CN teaches that such method would yield the reaction of the urea formaldehyde with dihydrogen phosphate which would be expected to yield more homogeneous composition in the biodegradable polybutylene succinate binder (i.e. nanocomposite) and since Yamada et al. teach that a melting point of polybutylene succinate is 110oC absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gurumallappa et al. (US 2020/0172447 A1) in view of CN 109809849 A (May 28, 2019) and Yamada et al. (US 2020/0040495 A1) as applied to claims 1 and 6-8 above, and further in view of Hu et al. (US 2021/0380502 A1).
The instant claims 4 and 5 further recite a molar ratio of formaldehyde to urea over Gurumallappa et al., CN and Yamada et al.
Hu et al. teach a molar ratio of the urea to the formaldehyde being 1-2.5:1 (i.e. a molar ratio of formaldehyde to urea being 1:1-2.5) in [0008] which would encompass the instant molar ratio.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the recited ratio of formaldehyde to urea taught by Hu et al. in Gurumallappa et al. and CN since utilization of the urea and formaldehyde having the recited molar ratio for a fertilizer is well-known as taught by Hu et al. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/Primary Examiner, Art Unit 1762